UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-6576


WILFREDO GONZALEZ LORA,

                       Petitioner – Appellant,

          v.

UNITED STATES DEPARTMENT OF          JUSTICE,   IMMIGRATION   AND
NATURALIZATION SERVICE (INS),

                       Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:02-cv-01507-LMB)


Submitted:   August 21, 2014                 Decided:   August 26, 2014


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wilfredo Gonzalez Lora, Appellant Pro Se. William Joseph Howard,
Assistant United States Attorney, Washington, D.C.; David
Moskowitz,   Assistant  United   States   Attorney,  Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Wilfredo     Gonzalez     Lora      appeals     the   district   court’s

orders   denying   his      Fed.    R.       Civ.    P.   60(b)(4)     motion   and

subsequent    Motion   to   Alter    or      Amend    the   Records.       We   have

reviewed the record and find no reversible error.                    Accordingly,

we affirm for the reasons stated by the district court.                    Lora v.

U.S. Dep’t of Justice, Immigration & Naturalization Serv., No.

1:02-cv-01507-LMB (E.D. Va. filed & entered Feb. 11, 2014; filed

Feb. 28 & entered Mar. 3, 2014).              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                           AFFIRMED




                                         2